Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				 	References cited
	The references cited in the parent applications 15/415902 and 16/660830 have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.
	The Huang et al article, which is being used in the art rejection, is found in the parent application 16/660,830.
Drawings
The drawings are objected to because, in figures 1, 2 and 3, the molecular formula for the disclosed dication containing ionic liquid is incorrect. The correct molecular formula is [C6H12(MIm)2]-TFSI2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0001] the status of parent application 16/660,830 needs to be updated.  
In paragraphs [0020]-[0023], [0029], and [0030], the molecular formula for the disclosed dication containing ionic liquid is incorrect. The correct molecular formula is [C6H12(MIm)2]-TFSI2.
Paragraphs [0009], [0010] and [0027] teach examples of the X1 and X2 quaternary ammonium cations but these examples do not include any indication where the bond between the exemplified X cation and the ether chain is present in the taught cations.  The specific cations of these paragraphs have all the possible locations for the bond between the exemplified X cation and the ether chain filled by hydrogens, methyl groups or a butyl group. Thus the cations of these paragraphs exclude bonds between the exemplified X cations and the ether chain. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	These claims are indefinite since the claimed ammonium cations do not include any indication where the bond between the exemplified ammonium cation and the ether chain is present in the taught cations.  The specific cations of  these claims have all the possible locations for the bond between the claimed X cation and the ether chain filled by hydrogens, methyl groups or a butyl group. Thus the cations of these paragraphs exclude any bonding between the claimed X cations and the ether chain.
	In addition, these claims are indefinite as to whether the claimed cations define the cation for X1, X2 or both.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by the Huang et al article.
	This article teaches an ionic liquid electrolyte that does not contain a solvent which contains bis(trifluorosulfonyl)imide anions, 1-ethyl-3-methyl-imidazolium cations (a monovalent cation) and 2 wt%, 5 wt% or 10 wt% of the dication of claim 6. The taught amounts of the dication fall within the amount range of claim 1. Assuming the ammonium cation of claim 4 is 1-methylimidazolium and the line that does not link to any group indicates the bond between the cation and the ether chain, the taught dication of article teaches the ammonium cation of claim 4.  This electrolyte reads upon and thus teaches that claimed.
	Since the application names fewer joint inventors than the article, it is not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and therefore the articles is being treated as prior art under AIA  35 U.S.C. 102(a)(1). Furthermore, applicants cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	There is no teaching or suggestion in the cited art of record of an organic solvent-free ionic liquid electrolyte comprising at least one monovalent cation, at least one anion, and 2-20 wt% of an ether-bridged dication of the formula 
    PNG
    media_image1.png
    73
    236
    media_image1.png
    Greyscale
, where a, b and c are, each independently, an integer selected from 1-10 and X1 and X2 are, each independently, selected from group consisting of an imidazolium cation, a pyrrolium cation, a pyridinium cation, a pyrazolium cation, a benzimidazolium cation, an indolium cation, a carbazolium cation, a quinolium cation, a pyrrolidinium cation, a piperidium cation, a piperalium cation and an alkyl ammonium cation, wherein at least one of X1 and X2 is a 1-butyl pyrrolium cation which bonds to the ether chain at the N atom of the pyrrolium ring. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
8/25/22